Citation Nr: 1417348	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  06-02 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to an initial rating higher than 30 percent for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and brother



ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to February 1992, including service in the Southwest Asia theater of operations.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2005 and July 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that respectively denied service connection for chronic fatigue syndrome, and assigned an initial 10 percent disability rating for headaches.  

In March 2009, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In July 2009 and June 2010, the Board remanded this case for further development.  In May 2012, the Board issued a decision that denied the claims listed above.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the March 2009 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.

The Board notes that it remanded the Veteran's claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in May 2012, and that claim remains in remand status.


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the Veteran currently suffers from CFS or a fatigue disorder.

2.  Throughout the entire appeal period, the Veteran's headaches have been characterized by frequent headaches and regularly occurring prostrating attacks, but not very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for CFS have not been met.  38 U.S.C.A. §§ 1110, 1117, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2013).

2.  The criteria for a disability rating higher than 30 percent for migraines have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Codes 8881-8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent in October 2004, March 2006, and August 2009 and the issues were readjudicated in supplemental statements of the case dated March 2010 and November 2011.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The August 2009 letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the holding in Dingess v. Nicholson, 19 Vet App 473 (2006).

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records and VA treatment records have been obtained.  In addition, he has been provided with appropriate VA examinations in connection with his present claims and was afforded an opportunity to give testimony before the Board.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required. 

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's claims.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating and service connection.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and his symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  Service connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran asserts that he has CFS that is related to his service in the Persian Gulf.  

The medical evidence shows that the Veteran had been diagnosed as having CFS in the earlier VA opinions dated in January 1995, November 1996, and November 1997.  The November 1996 VA physician also determined that the Veteran's complaints of chronic fatigue were not part of the Veteran's PTSD.  In a March 2005 VA examination, however, the examiner found no symptoms consistent with chronic fatigue syndrome.  On VA examination in September 2009, the examiner also concluded that the symptomatology described by the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome.  The March 2005 and September 2009 opinions did not offer adequate rationale for their conclusions.  The Veteran was afforded an additional VA examination in August 2010 to clarify whether he had CFS and for support for that finding.  He was not diagnosed as having CFS and the examiner stated that his history and physical examination did not support such a diagnosis as he did not have key features of CFS and his physical examination showed no evidence of trigger points or muscle tenderness or weakness.  The examiner opined that he did not have CFS and it was more likely than not that his physical symptoms were related to his depressive disorder.  

The Board finds that the recent VA examinations findings that the Veteran does not currently have CFS are persuasive as they are supported by evidence of record.  In addition, the August 2010 examiner provided rationale, cited to specific evidence in the file as support for his opinion, and was based upon review of the claims file and a physical examination.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Further, there is no evidence that the Veteran was diagnosed as having CFS at any time from when he first filed his current claim for service connection in October 2004.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Service connection may not be granted for a diagnosis of a disability by history.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

As the medical evidence shows that Veteran does not currently have CFS and his fatigue has been attributed to his diagnosed psychiatric disability, service connection for CFS under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Furthermore, the Veteran's fatigue has been found to be only a symptom of his psychiatric disability.  Service connection may not be granted based on a symptom without a diagnosed or identifiable underlying malady or condition.  See Sanchez-Benitez, 13 Vet. App. at 285.  As was stated earlier, a current disability is required in order to establish service connection.  Brammer, 3 Vet. App. at 225.  Therefore, in the absence of evidence of a current disability, the preponderance of evidence is against service connection for CFS and the claim is denied.  38 U.S.C.A. § 5107(b).

III.  Higher rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App 119 (1999).  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In a July 2009 rating decision, the RO granted service connection for headaches and assigned an evaluation of 10 percent, effective October 8, 2004, under Diagnostic Codes 8881-8100.  In June 2011, the RO granted a higher rating of 30 percent, effective August 3, 2010, under Diagnostic Codes 8881-8100.  In its May 2012 decision, the Board increased the Veteran's rating to 30 percent throughout the appellate period.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  

Under Diagnostic Code 8100, which pertains to migraines, a 30 percent evaluation is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The Board finds that the evidence of record, both lay and medical, does not support a rating in excess of 30 percent for the Veteran's service-connected headache disability.  The Veteran was afforded several examinations in connected with his claim.  During the January 1995 VA examination, the Veteran complained of having bad headaches all the time, 2 or 3 times a day, but they were not prostrating and did not last more than 30 minutes.  The examiner stated they resembled tension and stress headaches.  In a November 1997 VA examination, the Veteran reported bitemporal headaches that occurred about twice a week.  He reported that he did not miss any work due to his headaches.  In March 2005, the Veteran complained of headaches that occurred approximately two times a day that caused him to lie down and lasted 20 to 30 minutes, the longest lasting 45 minutes to an hour.  The headaches caused him some fatigue, but were not severe enough to reduce or impair his average daily activity below 50 percent from his pre-illness activity level and he was able to work.  During the August 2010 examination, the Veteran reported having headaches since service, which occurred 3 times a week and were moderately severe at 8 to 10 on a scale of 10.  When he gets a headache, he takes Trazodone and sleeps for an hour or so, which gives him relief.  The headaches cause his eyes to water and some dizziness, but he did not have nausea or sensitivity to light or motion.  The examiner stated that the Veteran's migraine headaches were difficult to separate from tension headaches and it was likely that some of them were tension headaches as they were relieved within an hour of resting.   

During the March 2009 hearing, the Veteran stated that his headaches were so painful that they brought him to his knees.  He stated that he has had bad headaches since his discharge in 1992.  In a June 2011 statement, the Veteran stated that his headache disability has been at the same level of severity as far as he could remember, arguing that the 30 percent disability rating should be granted for the entire appellate period.

The preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent for any period of time covered by this appeal.  As noted, a 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Although the Veteran describes frequent headaches, they are not completely prostrating or prolonged.  The Veteran has stated that they will resolve in about an hour or less with rest and did not reduce or impair his average daily activity.  The Veteran did state during the hearing that his headaches were so severe that they would bring him to his knees.  The Board finds that his headaches were prostrating and caused fatigue, but were not completely prostrating as defined above since the evidence does not demonstrate that he had "a marked loss of strength, as in exhaustion."

The Board further finds that the Veteran's migraine headaches are not productive of severe economic inadaptability.  The Board notes that the terms "severe economic inadaptability" are not defined in VA law.  The Court has held that it must also be considered whether the disability was capable of producing severe economic inadaptability, regardless of whether the condition was actually causing such inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  In addition, VA conceded that the words, "productive of" could be read to mean either "producing" or "capable of producing."  Id. at 446-47.  Here, the Board observes that the Veteran has not submitted any evidence to show his headaches have been "productive of severe economic inadaptability."  He has not submitted any official leave report or written statements from his former employers indicating his usage of vacation or sick leave related to his headaches.  He also has not submitted any evidence showing that he lost any of his prior jobs, or was ever in jeopardy of losing one of his jobs, due to excessive use of leave related to his headaches.  In fact, the Veteran has reported that he did not miss any work due to his headaches and the March 2005 examiner found that they were not severe enough to reduce or impair his average daily activity below 50 percent from his pre-illness activity level and he was able to work.  Based on the foregoing, the Board finds that this evidence does not show the headache disability alone has caused significant interference with the Veteran's employment or that it has been productive of severe economic inadaptability at any time during the appeal.  Therefore, the criteria for a higher rating of 50 percent for the entire appellate period are not met.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability as the Veteran's service-connected headache disability is productive of frequent and prostrating moderately severe headaches that necessitated medication and rest, manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's headache disability and referral for consideration of extraschedular rating is not warranted.


ORDER

Service connected for CFS is denied.

An evaluation in excess of 30 percent for headaches is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


